    Case: 1:17-md-02804-DAP Doc #: 2722 Filed: 10/07/19 1 of 8. PageID #: 419611



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                 )
OPIATE LITIGATION                            )
                                             )
This document relates to:                    )
                                             )
The County of Summit, Ohio, et al. v. Purdue )
         Pharma L.P., et al.                 )
       Case No. 18-op-45090                  )                 MDL No. 2804
                                             )                 Case No. 17-md-2804
and                                          )                 Hon. Judge Dan A. Polster
                                             )
The County of Cuyahoga v. Purdue Pharma )
         L.P., et al.                        )
       Case No. 1:18-op-45004                )
______________________________________ )


                         CARDINAL HEALTH, INC.’S WITNESS LIST

         Pursuant to Federal Rule of Civil Procedure 26 and the Civil Jury Trial Order, ECF No.

1598, entered in In re National Prescription Opiate Litigation (MDL 2804) on May 1, 2019 (as

amended on July 29, 2019 and October 1, 2019, ECF No. 2695), 1 Cardinal Health, Inc. hereby

discloses the following witnesses who may testify at trial on its behalf. The inclusion of any

name on the list below is not a statement by Cardinal Health that the named representative will in

fact testify, or that the witness is available or subject to subpoena in this matter. Cardinal Health

reserves the right to call any of these witnesses in its case in chief. In serving this witness list,

Cardinal Health specifically reserves the right to amend, supplement, or otherwise modify these

disclosures if new or modified information is provided at any point. Cardinal Health further

reserves the right to call any witnesses identified on any other party’s witness list, including any


1
    Cardinal Health maintains its objections as stated in ECF No. 2714.

                                                   1
  Case: 1:17-md-02804-DAP Doc #: 2722 Filed: 10/07/19 2 of 8. PageID #: 419612



party who later settles or is severed or dismissed. Cardinal Health reserves the right to conduct a

direct examination of any witness called by the Plaintiff. Cardinal Health also reserves the right

to call witnesses to rebut the Plaintiffs’ case, supplement and/or amend this witness list in

response to rulings of the Court on pretrial motion, and supplement and/or amend this witness

list in response to other new information. Cardinal Health further reserves the right to call by

video additional witnesses not identified on this list that are submitted as part of current or future

video designations.

           A. Expert Witnesses

                   1. John J. MacDonald III, President, Berkeley Research Group

                                Areas of Testimony: Mr. MacDonald is expected to testify about

                                the opinions detailed in his expert report and on matters concerning

                                his knowledge, skill, experience, education, and training.

                   2. Brian Reise, President, Controlled Pharmaceutical Consultants

                                Areas of Testimony: Mr. Reise is expected to testify about the

                                opinions detailed in his expert report and on matters concerning his

                                knowledge, skill, experience, education, and training.

           B. Fact Witnesses

                   1. Cassi Baker, Vice President of State Government Relations, Cardinal

                       Health

                                Areas of Testimony: Ms. Baker may be called to testify concerning

                                her duties and responsibilities as Vice President of State

                                Government Relations, and on matters related to her other previous

                                relevant employment and experience.



                                                  2
Case: 1:17-md-02804-DAP Doc #: 2722 Filed: 10/07/19 3 of 8. PageID #: 419613



             2. Linden Barber, Senior Vice President, Chief Regulatory Counsel, Cardinal

                Health

                         Areas of Testimony: Mr. Barber may be called to testify

                         concerning his non-privileged duties and responsibilities as Senior

                         Vice President, Chief Regulatory Counsel, and on matters related

                         to his other previous relevant employment and experience.

             3. George Barrett, Former Chief Executive Officer, Cardinal Health

                         Areas of Testimony: Mr. Barrett may be called to testify

                         concerning his duties and responsibilities as Chief Executive

                         Officer, and on matters related to his other previous relevant

                         employment and experience.

             4. Eric Brantley, Former Director, Compliance, Cardinal Health

                         Areas of Testimony: Mr. Brantley may be called to testify

                         concerning his duties and responsibilities as Director of

                         Compliance and on matters related to his other previous relevant

                         employment and experience.

             5. Todd Cameron, Senior Vice President, Supply Chain Integrity, Cardinal

                Health

                         Areas of Testimony: Mr. Cameron is expected to testify

                         concerning his duties and responsibilities as Senior Vice President,

                         Supply Chain Integrity, and on matters related to his other previous

                         relevant employment and experience.




                                           3
Case: 1:17-md-02804-DAP Doc #: 2722 Filed: 10/07/19 4 of 8. PageID #: 419614



             6. Raymond Carney, Director of Independent Sales, Central Region,

                Cardinal Health

                         Areas of Testimony: Mr. Carney may be called to testify

                         concerning his duties and responsibilities as Director of

                         Independent Sales, Central Region, and on matters related to his

                         other previous relevant employment and experience.

             7. Kristine Fidler, Senior Consultant, Cardinal Health

                         Areas of Testimony: Ms. Fidler may be called to testify concerning

                         her duties and responsibilities as Senior Consultant, and on matters

                         related to her other previous relevant employment and experience.

             8. Mark Hartman, Former Senior Vice President, Supply Chain Integrity and

                Regulatory Operations, Cardinal Health

                         Areas of Testimony: Mr. Hartman may be called to testify

                         concerning his duties and responsibilities as Senior Vice President,

                         Supply Chain Integrity and Regulatory Operations, and on matters

                         related to his other previous relevant employment and experience.

             9. Steve Lawrence, Senior Vice President, Independent Sales, Cardinal

                Health

                         Areas of Testimony: Mr. Lawrence may be called to testify

                         concerning his duties and responsibilities as Senior Vice President,

                         Independent Sales, as the Executive Sponsor of GenerationRx, and

                         on matters related to his other previous relevant employment and

                         experience.



                                           4
Case: 1:17-md-02804-DAP Doc #: 2722 Filed: 10/07/19 5 of 8. PageID #: 419615



             10. Michael Moné, Vice President, Associate General Counsel – Regulatory,

                Cardinal Health

                        Areas of Testimony: Mr. Moné is expected to testify concerning

                        his non-privileged duties and responsibilities at Cardinal Health

                        and on matters related to his other previous relevant employment

                        and experience.

             11. Gilberto Quintero, Senior Vice President, Quality and Regulatory Affairs,

                Cardinal Health

                        Areas of Testimony: Mr. Quintero may be called to testify

                        concerning his duties and responsibilities as Senior Vice President,

                        Quality and Regulatory Affairs, and on matters related to his other

                        previous relevant employment and experience.

             12. Nicholas Rausch, Former Director of Operations and SOM Compliance,

                Cardinal Health

                        Areas of Testimony: Mr. Rausch may be called to testify

                        concerning his duties and responsibilities as Director of Operations

                        and SOM Compliance, and on matters related to his other previous

                        relevant employment and experience.

             13. Stephen Reardon, Former Vice President, Quality and Regulatory Affairs,

                Cardinal Health

                        Areas of Testimony: Mr. Reardon may be called to testify

                        concerning his duties and responsibilities as Vice President,




                                          5
Case: 1:17-md-02804-DAP Doc #: 2722 Filed: 10/07/19 6 of 8. PageID #: 419616



                        Quality and Regulatory Affairs, and on matters related to his other

                        previous relevant employment and experience.

             14. Danielle Roberts, Director, Regulatory Management, Cardinal Health

                        Areas of Testimony: Ms. Roberts may be called to testify

                        concerning her duties and responsibilities as Director, Regulatory

                        Management, and on matters related to her other previous relevant

                        employment and experience.

             15. Patrick Kelly, Healthcare Distribution Alliance

                        Areas of Testimony: Mr. Kelly may be called to testify to respond

                        to Plaintiffs’ case.

             16. Christa Altobelli, CVS Pharmacist

                        Areas of Testimony: Ms. Altobelli may be called to testify to

                        respond to Plaintiffs’ case.

             17. Shadi Awadallah, CVS Pharmacist

                        Areas of Testimony: Ms. Awadallah may be called to testify to

                        respond to Plaintiffs’ case.

             18. Julie Deal, CVS Pharmacist

                        Areas of Testimony: Ms. Deal may be called to testify to respond

                        to Plaintiffs’ case.

             19. Yasmin Parker, CVS Pharmacist

                        Areas of Testimony: Ms. Parker may be called to testify to respond

                        to Plaintiffs’ case.




                                               6
 Case: 1:17-md-02804-DAP Doc #: 2722 Filed: 10/07/19 7 of 8. PageID #: 419617



Dated: October 5, 2019             Respectfully submitted,

                                   /s/ Steven M. Pyser
                                   Steven M. Pyser
                                   WILLIAMS & CONNOLLY LLP
                                   725 Twelfth Street, N.W.
                                   Washington, DC 20005
                                   Telephone: (202) 434-5000
                                   Fax: (202) 434-5029
                                   emainigi@wc.com

                                   Counsel for Defendant Cardinal Health, Inc.




                                      7
  Case: 1:17-md-02804-DAP Doc #: 2722 Filed: 10/07/19 8 of 8. PageID #: 419618



                                  CERTIFICATE OF SERVICE

       I, Steven Pyser, hereby certify that the foregoing document was served on October 7,

2019 via electronic case filing to all counsel of record.



                                               /s/ Steven M. Pyser
                                               Steven M. Pyser
                                               WILLIAMS & CONNOLLY LLP
                                               725 Twelfth Street, N.W.
                                               Washington, DC 20005
                                               Telephone: (202) 434-5000
                                               Fax: (202) 434-5029
                                               emainigi@wc.com

                                               Counsel for Defendant Cardinal Health, Inc




                                                  8
